DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by the phrase “magnet-side positioning portions” and “core-side positioning portions”.  It is also unclear what is meant by the phrase “an assembly reference”?  Applicant is disclosing functionality limitation without disclosing what the components are to perform the functionality of an assembly reference?  
Claims 2 - 7 are rejected by virtue of the dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009-97924 (hereinafter JP’924).
As to claim 1 (insofar as understood), JP’924 discloses a rotation angle detecting apparatus comprising a rotor core (6) that is configured to rotate about a rotational axis; and a magnet (50) that is a ring member and is coaxial with the rotor core (6), wherein the magnet (50) is assembled to an axial end part of the rotor core (6) and is used for sensing a rotational angle of the rotor (10), wherein in a relative coordinate system to be rotated integrally with the rotor core, a predetermined direction, which is perpendicular to the rotational axis, is defined as a first direction, and a direction, which is perpendicular to the rotational axis and the first direction, is defined as a second direction, and a direction along a circumference about the rotational axis is defined as a circumferential direction; the rotor core (38) includes only one pair of core-side positioning portions which are arranged to be point-symmetric about the rotational axis; and the magnet (50) includes only one pair of magnet-side positioning portions which are arranged to be point-symmetric about the rotational axis and are engaged with the core-side positioning portions, respectively, to position the magnet (50) relative to the rotor core (38) in the first direction, the second direction and the circumferential direction, wherein the magnet-side positioning portions are used as both a magnetization reference and an assembly reference [0028], [0032], [0034] (Fig. 1 - 6).

    PNG
    media_image1.png
    536
    462
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4 - 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamada et al. (11,114,909) is cited for its disclosure of a motor including a stator and rotor.
MURAKAMI et al. (2014/0246940) is cited for its disclosure of a motor and motor system.
Ward et al. (6,198,369) is cited for its disclosure of proportional actuator and proportional control devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858